  Case 2:19-cv-00207-NPM Document 51 Filed 05/20/20 Page 1 of 1 PageID 579




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


 JOANNE APRILE,

        Plaintiff,

 vs.                                               Case No.: 2:19-cv-207-TJC-MRM
 J. MCGARVEY CONSTRUCTION
 COMPANY, INC. and JOHN S.
 MCGARVEY, Individually,
       Defendants.
                           JOINT MOTION FOR
           SETTLEMENT CONFERENCE WITH MAGISTRATE JUDGE
       Pursuant to the Court’s invitation in its Order Denying Summary Judgment (Doc. 50), the

parties jointly move for a settlement conference before a United States Magistrate Judge.
Dated: May 20, 2020

 /s/ Jason L. Gunter                            /s/ Suzanne Arbide
 Jason L. Gunter                                Suzanne Arbide
 Fla. Bar No. 0134694                           Fla. Bar No.:151520
 Email: Jason@GunterFirm.com                    Email: litigation@glantzlaw.com
 Conor P. Foley
 Fla. Bar No. 111977                            LAW OFFICE OF GLANTZ &
 Email: Conor@GunterFirm.com                    GLANTZ, P.A.
                                                7951 S.W. 6th ST, Suite 200
 GUNTERFIRM                                     Plantation, FL 33324
 1514 Broadway, Suite 101                       Tel: (954) 424-1200
 Fort Myers, FL 33901
 Tel: 239.334.7017


                              CERTIFICATE OF SERVICE

       I hereby certify that I have electronically filed the foregoing with the Clerk of the Court by

using the CM/ECF system on this day, May 20, 2020.

                                                  /s/ Jason L. Gunter
                                                  Jason L. Gunter
